Title: From George Washington to Battaile Muse, 3 April 1791
From: Washington, George
To: Muse, Battaile



Sir,
Mount Vernon April 3d 1791

Your letter of the 20th of Jany came duly to hand, but at a time when public business pressed so heavily upon me that I could give no attention to private concerns.
I am sorry to hear of Mr Hickman’s loss & in consequence of it, remit his last years Rent. Buying & selling of leases with as much facility as one would do a horse or an Oxe, does not comport with my ideas of the improvement of the land; and for that reason it was, that the practice is guarded against. However, in the case of Mr Hickman, if the purchaser is a person of good character, and in appearance likely to answer my purposes as well as the prest occupier, I shall not object to the transifer.
Mr Hickman in his application to me, does not ask to be released from the transfer Rent—nor do I see upon what ground he could, as it will fall more upon the purchaser than seller; yet, if there is any thing in the case to make it necessary, I will not object to it. I am Yr Very Hble Servt

Go: Washington

